                        UNITED STATES DISTRICT COURT 
                       EASTERN DISTRICT OF WISCONSIN 
                                                   

 
ALVIN L. BLIZZARD, 
 
                  Plaintiff,     
 
          v.                                                  Case No. 18‐CV‐1633 
 
DEPARTMENT OF CORRECTIONS,  
 
                  Defendant. 
 
 
                                             ORDER 
 
 
       Plaintiff Alvin Blizzard, who is representing himself, filed a complaint under 42 

U.S.C.  §  1983,  alleging  that  the  Department  of  Corrections  violated  his  constitutional 

rights. He also filed motions asking that he be permitted to proceed without prepayment 

of the civil case filing fee under 28 U.S.C. § 1915 and that the court recruit a lawyer to 

represent  him  on  a  volunteer  basis.  The  court  has  jurisdiction  to  resolve  Blizzard’s 

motions  and  screen  his  complaint  in  light  of  his  consent  to  the  full  jurisdiction  of  a 

magistrate  judge  and  the  Wisconsin  Department  of  Justice’s  limited  consent  to  the 

exercise  of  magistrate  judge  jurisdiction  as  set  forth  in  the  Memorandum  of 

Understanding between the Wisconsin Department of Justice and this court. 

                                
1. Motions for Leave to Proceed without Prepayment of the Filing Fee 

        The  Prison  Litigation  Reform  Act  applies  to  this  case  because  Blizzard  was 

incarcerated when he filed his complaint. 28 U.S.C. § 1915. That law allows a court to give 

an incarcerated plaintiff the opportunity to proceed with his case without prepaying the 

civil case filing fee as long as he meets certain conditions. One of those conditions is that 

the plaintiff pay an initial partial filing fee. 28 U.S.C. § 1915(b). Once the plaintiff pays the 

initial partial filing fee, the court may allow him to pay the balance of the $350 filing fee 

over time, through deductions from his prisoner account. Id.  

        The court found that Blizzard lacks the assets and means to pay an initial partial 

filing  fee.  Accordingly,  on  November  8,  2018,  the  court  waived  that  requirement.  The 

court  gave  Blizzard  until  November  29,  2018,  to  indicate  whether  he  would  like  to 

voluntarily dismiss his case to avoid potentially incurring a strike. The court did not hear 

from  him,  so  it  infers  that  he  wants  to  proceed  with  his  case.  The  court  will  grant  his 

motions to proceed without prepaying the filing fee. Blizzard must pay the $350 filing fee 

over time in the manner explained at the end of this order. 

2. Screening the Complaint 

        The  court  is  required  to  screen  complaints  brought  by  prisoners  seeking  relief 

against a governmental entity or officer or employee of a governmental entity. 28 U.S.C. 

§  1915A(a).  The  court  must  dismiss  a  complaint  or  portion  thereof  if  the  prisoner  has 

raised claims that are legally “frivolous or malicious,” that fail to state a claim upon which 



                                                   2
relief may be granted, or that seek monetary relief from a defendant who is immune from 

such relief.  28 U.S.C. § 1915A(b). 

        To state a cognizable claim under the federal notice pleading system, a plaintiff is 

required to provide a “short and plain statement of the claim showing that [he] is entitled 

to  relief[.]”  Fed.  R.  Civ.  P.  8(a)(2).  To  state  a  claim  for  relief  under  42  U.S.C.  §  1983,  a 

plaintiff must allege that: 1) he was deprived of a right secured by the Constitution or 

laws of the United States; and 2) the deprivation was visited upon him by a person or 

persons acting under color of state law. Buchanan‐Moore v. County of Milwaukee, 570 F.3d 

824, 827 (7th Cir. 2009) (citing Kramer v. Village of North Fond du Lac, 384 F.3d 856, 861 (7th 

Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980).   

        The  court  is  obliged  to  give  a  plaintiff’s  pro  se  allegations,  “however  inartfully 

pleaded,”  a  liberal  construction.  See  Erickson  v.  Pardus,  551  U.S.  89,  94  (2007)  (quoting 

Estelle v. Gamble, 429 U.S. 97, 106 (1976)). 

        2.1  The Complaint’s Allegations 

        Blizzard alleges that he arrived at his probation office in June 2017 for scheduling 

with probation personnel. According to Blizzard, he was sexually assaulted and bribed 

by  the  probation  personnel  in  exchange  for  a  transitional  living  program/housing. 

Blizzard  asserts  that,  when  he  told  Corrections  administrators,  they  did  nothing  to 

address the situation. Instead, his probation was revoked and he was sent back to jail.        

                                  



                                                      3
        2.2 Analysis 

        The Department of Corrections is the only defendant Blizzard sues. “[S]tates and 

their agencies are not ‘persons’ subject to suit under 42 U.S.C. § 1983.” Johnson v. Supreme 

Court  of  Ill.,  165  F.3d  1140,  1141  (7th  Cir.  1999)  (citations  omitted);  Myers  v.  Dept.  of 

Corrections, 655 F. App’x 500, 503 (7th Cir. 2016). Because the Department of Corrections 

is not a proper defendant, Blizzard cannot pursue claims against it. Andreola v. Wisconsin, 

171 F. Appʹx 514, 515 (7th Cir. 2006). 

        The court will allow Blizzard to file an amended complaint to name as defendants 

the individuals he wants to sue. Section 1983 “creates a cause of action based on personal 

liability and predicated upon fault; thus, liability does not attach unless the individual 

defendant caused or participated in a constitutional violation.” Vance v. Peters, 97 F.3d 

987, 991 (7th Cir. 1996) (quoting Sheik‐Abdi v. McClellan, 37 F.3d 1240, 1248 (7th Cir. 1994)). 

In other words, because § 1983 makes public employees liable “for their own misdeeds 

but not for anyone else’s,” Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir.2009), Blizzard 

should name as defendants those individuals who he believes are personally responsible 

for violating his constitutional rights. Employers will not be liable for the misdeeds of 

their employees, supervisors will not be liable for the misdeeds of their subordinates, and 

employees will not be liable for the misdeeds of their co‐workers. 

        In his amended complaint Blizzard should name as defendants the people who 

allegedly sexually assaulted him and who allegedly retaliated against him by revoking 



                                                   4
his  probation  in  response  to  him  complaining  about  the  sexual  assault.  If  he  does  not 

know their names, he can use a John Doe placeholder (e.g., John Doe Probation Agent). 

If, after screening his amended complaint, the court allows him to proceed with claims 

against Doe defendants, Blizzard may use discovery to learn the names of the Does. As a 

reminder, Blizzard should include enough facts in his amended complaint to to address 

the basic questions of who violated his constitutional rights and what that person did or 

did not do to violate them. 

       Finally, the court notes that, in addition to money damages, Blizzard requests that 

the court overturn his revocation disposition. “[A] prisoner in state custody cannot use a 

§ 1983 action to challenge ‘the fact or duration of his confinement.’” Wilkinson v. Dotson, 

544  U.S.  74,  78  (2005)  (citations  omitted).  Instead,  he  must  seek  federal  habeas  corpus 

relief or appropriate state court relief. Id. Accordingly, a § 1983 case is not the proper way 

for Blizzard to request that he be released. 

3. Motions to Appoint Counsel 

       In a civil case the court has discretion to recruit a lawyer for individuals who are 

unable  to  afford  one.  Navejar  v.  Iyola,  718  F.3d  692,  696  (7th  Cir.  2013);  28  U.S.C. 

§1915(e)(1); Ray v. Wexford Health Sources, Inc., 706 F.3d 864, 866‐67 (7th Cir. 2013). First, 

the plaintiff must make reasonable efforts to hire a lawyer on his own. Pruitt v. Mote, 503 

F.3d  647,  653  (7th  Cir.  2007).  After  the  plaintiff  demonstrates  that  he  has  made  those 

efforts, the court will decide “whether the difficulty of the case—factually and legally—



                                                 5
exceeds the particular plaintiff’s capacity as a layperson to coherently present it.” Navejar, 

718 F.3d at 696 (citing Pruitt, 503 F.3d at 655). “[D]eciding whether to recruit counsel ‘is a 

difficult decision: Almost everyone would benefit from having a lawyer, but there are too 

many  indigent  litigants  and  too  few  lawyers  willing  and  able  to  volunteer  for  these 

cases.’” Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir. 2014) (quoting Olson v. Morgan, 750 

F.3d 708, 711 (7th Cir. 2014)). 

       Blizzard  asserts  that  he  contacted  three  lawyers,  but  they  declined  to  represent 

him.  Thus,  he  has  satisfied  the  first  step  in  the  Pruitt  process.  But  because  the  court 

believes Blizzard is able to prepare an amended complaint explaining why he believes 

his constitutional rights were violated, which is all he must do at this point, it will deny 

his motions. As the case progresses, the court will continue to evaluate whether Blizzard 

is capable of representing himself.   

                                              ORDER 

       The court GRANTS Blizzard’s motions for leave to proceed without prepayment 

of the filing fee (ECF Nos. 2, 6). 

       The court DENIES without prejudice Blizzard’s motions to appoint counsel (ECF 

Nos. 11, 13).  

       The court ORDERS that Blizzard shall file an amended complaint that complies 

with  the  instructions  in  this  decision.  The  court  ORDERS  that  Blizzard  shall  file  his 

amended complaint by January 11, 2018. If the court does not receive Blizzard’s amended 



                                                  6
complaint by that date, it will conclude that he no longer wishes to pursue his case and 

will dismiss the case without prejudice based on Blizzard’s failure to diligently prosecute 

it. If Blizzard no longer wants to pursue this case, he does not need to take any further 

action.  

       The court ORDERS that the agency having custody of Blizzard shall collect from 

his institution trust account the $350 filing fee by collecting monthly payments from his 

prison trust account in an amount equal to 20% of the preceding monthʹs income credited 

to his trust account and forwarding payments to the clerk of court each time the amount 

in  the  account  exceeds  $10  in  accordance  with  28  U.S.C.  §1915(b)(2).  The  agency  shall 

clearly  identify  the  payments  by  the  case  name  and  number.  If  Blizzard  transfers  to 

another county, state, or federal institution, the transferring institution shall forward a 

copy of this order, along with Blizzard’s remaining balance, to the receiving institution. 

       The court will send a copy of this order to the officer in charge of the agency where 

Blizzard is confined. 

       The  court  ORDERS  that  Blizzard  shall  submit  all  correspondence  and  legal 

material to: 

                              Office of the Clerk 
                              United States District Court 
                              Eastern District of Wisconsin 
                              362 United States Courthouse 
                              517 E. Wisconsin Avenue 
                              Milwaukee, Wisconsin 53202 
        



                                                7
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will 

only delay the processing of the case.     

       The court advises Blizzard that, if he fails to file documents or take other required 

actions by the deadlines the court sets, the court may dismiss the case based on his failure 

to prosecute. The parties must notify the clerk of court of any change of address. Failure 

to  do  so  could  result  in  orders  or  other  information  not  being  timely  delivered,  thus 

affecting the legal rights of the parties. 

       Dated at Milwaukee, Wisconsin this 11th day of December, 2018. 
        
 
                                                       
                                                      WILLIAM E. DUFFIN 
                                                      U.S. Magistrate Judge  




                                                  8
